Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20170044369 see abstract and paragraphs below.
Applicant’s claim 1 is directed to
 a shoe press belt comprising a polyurethane in which a reinforcement base member is embedded, the polyurethane being in one piece with the reinforcement base member, wherein the polyurethane constituting at least an outer circumferential surface of the shoe press
belt includes, as an urethane prepolymer component, an aliphatic polycarbonate diol component
and an aromatic diisocyanate component, 
and includes, 
as a curing agent component, 
an aliphatic diol component having a carbon number of less than or equal to 6 
and an aromatic diol
component having two hydroxyethoxy groups, and

a content of the aromatic diol component with respect to the aliphatic diol component and the aromatic diol component is more than or equal to 10 mass% and less than or equal to 50 mass.
In the abstract, US Pub 20170044369 discloses a whole or a part of a belt body is formed from a thermoplastic resin composition (C) comprising a thermoplastic resin W and a modified ethylene copolymer (B) dispersed and contained. therein. The modified ethylene copolymer (B) is preferably a copolymer, modified with an unsaturated carboxylic acid or a derivative thereof, of ethylene with at least one monomer component selected from (i) olefin components except for ethylene, (ii) diene components and (iii) ester components having an ethylenically unsaturated group. The belt hardly causes abrasion, damage, cracks, breakage and the like on the belt body and is remarkably excellent in durability, even if the belt is used at a high load for a long time. 
Specifically with regard to applicant’s claim wherein:
a shoe press belt comprising a polyurethane in which a reinforcement base member is embedded, the polyurethane being in one piece with the reinforcement base member, wherein the polyurethane constituting at least an outer circumferential surface of the shoe press
In paragraph [0030] the belt is formed from a thermoplastic resin composition (C) comprising a thermoplastic resin (A) and a modified ethylene copolymer (B), and the thermoplastic resin composition (C) is obtained by dispersing the modified ethylene copolymer (B) into the thermoplastic resin (A). Here, the belt according to the present invention does not include toothed belts. 
In paragraph [0095] in the thermoplastic resin composition (C), in addition to the above and (B), as required, additives can be blended. Examples of the additives include….  reinforcing materials. In [0096] examples of the reinforcing materials include fibers, powders, clothes, substrate materials, long fibers, short fibers, glass clothes, fabrics, carbon nanotubes, fullerenes, graphites, carbon blacks, silicas, foams, beads, inorganic fillers, heat dissipation fillers, electroconductive fillers, ceramics, fine ceramics and carbon fibers. 
In paragraph [0032] as a thermoplastic resin (A), a known thermoplastic resin can be used. The thermoplastic resin (A) can be used singly or in combinations of two or more. The thermoplastic resin (A) does not include a substance (compound) corresponding to a modified ethylene copolymer (B).  In [0033] Examples of the thermoplastic resin (A) include polyurethane based resins.
With regard to: 
belt includes, as an urethane prepolymer component, an aliphatic polycarbonate diol component
Note paragraph [0050] which shows examples of the polycarbonate polyol include reaction products of a polyhydric alcohol and phosgene, a chloroformate ester, a dialkyl carbonate or a diaryl carbonate (a polyhydric alcohol and a compound selected from the group consisting of phosgene, a chloroformate ester, a dialkyl carbonate and a diaryl carbonate); and ring-opened polymers of cyclic carbonate esters (alkylene carbonates and the like). In the reaction products of a polyhydric alcohol and phosgene, as the polyhydric alcohol, specifically usable are the above exemplified polyhydric alcohols (for example, ethylene glycol, propylene 1,3-butanediol, 1,4-butanediol, neopentyl glycol, 1,5- pentanediol, 1,6 hexanediol, and 1,9-nonanediol).
With regard to: 
and an aromatic diisocyanate component, 
note paragraph [0043] discloses examples of the aromatic polyisocyanate include aromatic diisocyanate such as m-phenylene diisocyanate, p-phenylene diisocyanate, 2,4-tolylene diisocyanate,  2,6-tolylene diisocyanate, naphthylene 1,4 diisocyanate naphthylene 1,5 diisocyanate, 4,4'-diphenyl diisocyanate (4,4'-biphenyl diisocyanate), 4,4'-diphenylmethane diisocyanate, 2,4'-diphenylmethane diisocyanate,2,2'-diphenylmethane diisocyanate,4,4'-diphenyl ether diisocyanate,2,2'-diphenylpropane-4,4'diisocyanate, 3,3'-dimethyldiphenylmethane-4,4' diisocyanate and 4,4'-diphenylpropane diisocyanate. Moreover, paragraph [0044] Examples of the araliphatic polyisocyanate include araliphatic diisocyanate such as 1,3-xylylene diisocyanate 1,4-xylylene diisocyanate, .omega.,.omega.'-diisocyanato-1,4-diethylbenzene, 1,3-bis(1-isocyanato-1-methylethyl)benzene, 1,4-bis(1-isocyanato-1-methylethyl) benzene and 1,3-bis(.alpha.,.alpha.-dimethyl isocyanatomethyl)benzene. 
With regard to:
the curing agent, 
note paragraph [0162] 100 parts by weight of the total of a polyethylene naphthalate resin (PEN) as a thermoplastic resin and X-EA as a modified ethylene copolymer (the ratio of both the components are shown in Table 3), variable amounts shown in Table 3 of a fatty acid metal salt (magnesium stearate), a phenol resin and a metal oxide (magnesium oxide) as curing agents and one part by weight of an antiaging agent (2,2,4-trimethyl-1,2-dihydroquinoline polymer) were added to and kneaded in a Laboplasto Mill (made by Toyo Seki Seisaku-sho, Ltd., trade name "4C150"). First, the resins were sufficiently fused and kneaded, and thereafter the curing agents were added thereto.
With regard to:
an aliphatic diol component having a carbon number of less than or equal to 6 
note paragraph [0054] shows typical examples of the chain extender include polyols (particularly, dials) such as ethylene glycol, diethylene glycol, propylene glycol, 1,3-propanediol, 1,3-butanediol, 1,4-butanediol, 1,5pentanediol,1,2-pentanediol,2,3 pentanediol neopentyl glycol, 1,6 pentanediol, 3-methyl-1,5-pentanediol,1,4-pentanediol cyclohexanediol and 1,4-cyclohexanedimethanol, and polyamines (particularly, diamines) such as hexamethylenediamine, 3,3'-dimethyl-4,4'-diaminodicyclohexylmethane and 4,4'-methylenebis-2-chloroaniline. Among these, dials are especially preferable. 
With regard to:
 the aromatic diol having two hydroxyethoxy groups,
note [0063] The aromatic polyester unit is mainly a unit formed of an aromatic dicarboxylic acid or an ester-forming derivative thereof (a C1-4 alkyl ester, an acid halide or the like) and a diol or an ester-forming derivative thereof (an acetylated derivative, an alkaline metal salt or the like). Specific examples of the aromatic dicarboxylic acid include terephthalic acid, isophthalic acid, phthalic acid, naphthalene-2,6-dicarboxylic acid,……, 2,2'-bis[(4-(2 hydroxyethoxy)phenyl)]propane, bis[4-(2 hydroxyethoxy)phenyl]sulfone, 1,1-bis[4-(2 hydroxyethoxy)phenyl]cyclohexane etc. 

Thus, in view of the above, the reference discloses the claimed invention except for directly stating that the polyurethane constitutes at least an out circumferential surface and the content of the aromatic diol component with respect to the aliphatic diol component.
 First, both Figures 6 and 7 infer that the polyurethane resin exist throughout the including the outer surface of the belt. Thus, since the belt consist of the polyurethane throughout, it is reasonable to conclude that the polyurethane constitutes at last an outer circumferential surface of the belt. 
Secondly, the Office realizes that all of the claimed physical properties are not positively stated by the reference application. However, the reference application teaches all of the claimed reactants and amounts used while employing a substantially similar process. Thus, the values for the content of the aromatic diol component and the aliphatic diol component are well documented in the art and would have been known to the skilled artisan   Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 2, 
wherein the aromatic diol component is at least one of a 1,3-bis(2-hydroxyethoxy)benzene component and a 1,4- bis(2-hydroxyethoxy benzene component,
the reference discloses the use of aromatic diol components having two hydroxyethoxy groups but does not name 1,3 and 1,4 bis( 2-hydroxyethoxy)benzene.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ either of the two aromatic hydroxyethoxy) benzenes, since, when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

 With regard to claim 3, 
wherein the aliphatic diol component is a 1,4-butanediol component.
See paragraph [0050] line 11.


With regard to claim 4, 
wherein the aliphatic polycarbonatediol component includes a 1,5-pentanediol component, a 1, 6- 25 hexanediol component, and a carbonate component.
See paragraph [0050]

With regard to claim, 5 
 wherein the aromatic diisocyanate component is a diphenylmethane diisocyanate component. 
See [0043]; [0045] and [0046]. 

 In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.

Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-5  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No.10731294.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention..
It is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 

As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765